SEC. File Nos. 002-83848 811-03735 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No.41 and Registration Statement Under The Investment Company Act of 1940 Amendment No.38 THE NEW ECONOMY FUND (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O'Melveny & Myers LLP 400 South Hope Street Los Angeles, California 90071-2889 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles, and State of California, on the 23rd day of February, 2011. The New Economy Fund By: /s/ Timothy D. Armour Timothy D. Armour, Vice Chairman Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below on February 23, 2011, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Paul F. Roye Executive Vice President Paul F. Roye Principal Financial Officer and Principal Accounting Officer: /s/ Neal F. Wellons Treasurer Neal F. Wellons Trustees: /s/ Timothy D. Armour Vice Chairman and Trustee Timothy D. Armour Joseph C. Berenato* Trustee Robert J. Denison* Trustee Mary Anne Dolan* Trustee R. Clark Hooper* Trustee /s/ Claudia P. Huntington President and Trustee Claudia P. Huntington Koichi Itoh* Trustee Merit E. Janow* Chairman of the Board (Independent and Non-Executive) Leonade D. Jones* Trustee Gail L. Neale* Trustee Robert J. O’Neill* Trustee Stefanie Powers* Trustee Christopher E. Stone* Trustee Steadman Upham* Trustee *By: /s/ Vincent P. Corti Vincent P. Corti (pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Timothy W. McHale (Timothy W. McHale) Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
